Citation Nr: 0822214	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-24 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and September 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In March 2005, the RO held that new and material evidence had 
not been presented to reopen the previously denied claim of 
entitlement to service connection for a lumbar spine 
disability.  The RO revisited the matter in September 2005 
and held that service connection was warranted for a lumbar 
spine disability and assigned an initial disability rating of 
20 percent.  The veteran appeals the assigned disability 
rating.

In November 2005, the veteran presented testimony before a 
Decision Review Officer during a hearing at the RO.


FINDING OF FACT

The veteran's lumbar spine disability does not result in 
spine limitation of flexion to 30 degrees or less; favorable 
ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for a lumbar spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.25, 4.40, 
4.45, 4.7, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by October 2004 and July 2007 letters, with 
respect to the initial requirement of submitting new and 
material evidence and the subsequent claim of entitlement to 
an increased disability rating.  The July 2007 letter also 
indicated that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  As to the instant 
appeal originates from the grant of service connection for 
the disability at issue, Vazquez-Flores is inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the October 2004 and July 2007 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in October 2004, prior to 
the adjudication of the matter in March 2005 and September 
2005. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the October 2004 and July 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in July 
2005 and December 2006.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran alleges entitlement to a disability rating in 
excess of 20 percent for his thoracolumbar spine disability.  
He argues that an increased disability rating is warranted 
because he experiences daily pain that radiates into his legs 
and muscle spasms.  He has testified that he experiences 
incapacitation episodes three to four times a year.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased- 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
DC 5237, spinal stenosis under DC 5238, degenerative 
arthritis of the spine under DC 5242, and intervertebral disc 
syndrome under DC 5243.  The veteran's lumbar spine 
disability, which is characterized by both degenerative joint 
disease and degenerative disc disease, will be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, The 
Spine, Note (6) (2007).

Under the General Rating Formula as applicable to the 
veteran's lumbar spine disability, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 40 percent rating requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion. Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Intervertebral disc syndrome rated based on incapacitating 
episodes provides that a 10 percent evaluation is assigned 
with incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 
12 months.  A 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The evidence of record includes VA treatment records and VA 
examination reports dated in July 2005 and December 2006.  
Upon VA examination in July 2005, flexion was to 70 degrees, 
with pain beginning at 60 degrees.  Extension was to 
30 degrees, with pain beginning at 20 degrees.  Lateral 
flexion and rotation were unremarkable.  There was no 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance, repetitive motion, resisted 
movement, or flare-ups.  Physical examination revealed normal 
gait, stance, posture, and coordination.  There was no 
evidence of a limp; however, the veteran occasionally wore a 
brace.  Heel and toe walking were normal.  Straight leg 
raising testing was normal.  There was mild discomfort and 
muscle spasm in the paralumbar area.  Sensory examination, 
motor examination, and reflexes were normal.  No postural 
abnormalities, history of incapacitating episodes, or 
symptoms due to intervertebral disc syndrome that required 
bed rest were noted.  

In June 2006, straight leg raising testing and contralateral 
straight leg raising testing were negative.  Sensation 
testing did not reveal a decreased response to tactile 
stimulation.  Strength and reflexes were normal.  The 
associated MRI report revealed degenerative changes with 
facet atrophy on the left producing foraminal compromise and 
nerve root compression on the left.  

In December 2006, the veteran was afforded an additional VA 
examination.  Flexion was to 80 degrees, with pain beginning 
at 50 degrees.  Extension was to 20 degrees, with pain at 20 
degrees.  Lateral flexion was to 20 degrees, bilaterally, 
with pain beginning at 20 degrees.  Rotation was to 20 
degrees, bilaterally.  There was no change in range of motion 
with repeated and resisted testing of the spine.  There were 
objective findings of tenderness and spasm in the lower 
lumbar muscles; however, there was no evidence of change in 
spinal contour, guarding, or abnormal gait.  Sensory and 
motor examinations were normal.  Reflexes were 2+, 
bilaterally.  There was no history of incapacitating episodes 
or symptoms due to intervertebral disc syndrome that required 
bed rest noted.  The examiner opined that the veteran's 
service-connected lumbar spine disability had no effect on 
occupation because he was retired and there was no effect on 
activities of daily living.  

Upon review of the aforementioned evidence, the Board finds 
that the veteran's lumbar spine disability does not warrant a 
disability rating in excess of 20 percent.  At its worst, 
taking into consideration the veteran's complaints of pain, 
flexion was limited to 50 degrees and the combined range of 
motion of the thoracolumbar spine was 150 degrees, which 
warrants a 20 percent rating under the current version of the 
rating schedule.  The veteran's lumbar spine disability has 
not resulted in flexion limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine such as 
to warrant the next available schedular rating of 40 percent.  
The Board has also considered whether an increased evaluation 
is warranted under the directive of DeLuca; however, both VA 
examiners have noted that there was no additional limitation 
of motion due to pain, fatigue, weakness, lack of endurance, 
repetitive motion, resisted movement, or flare-ups.  

An increased disability rating is also not available based on 
incapacitating episodes.  In order to warrant an increased 
disability rating the evidence would have to show that he had 
incapacitating episodes of at least four weeks but less than 
six weeks during the past 12 months.  This is not shown in 
the record.  Although the veteran has testified to 
experiencing incapacitating episodes three to four times a 
year, there is no medical evidence of record that the veteran 
has had incapacitating episodes of low back pain as defined 
in VA regulations.  Note (1) to revised Diagnostic Code 5293 
provides that, for purposes of evaluations under that 
diagnostic code, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Accordingly, there is no medical 
evidence of record that any physician has prescribed bed rest 
for the veteran's lumbar spine disability such as to warrant 
an increased disability rating.

The Board has also considered whether a separate rating may 
be assigned based on neurological deficit.  Although the June 
2006 MRI report revealed degenerative changes with facet 
atrophy on the left producing foraminal compromise and nerve 
root compression on the left, sensory and reflex examinations 
have been normal and reflexes have remained intact throughout 
the pendency of this appeal.  In light of this evidence, a 
separate rating is not warranted for neurological defect.  

In light of the foregoing, the Board finds that an increased 
rating is not warranted on any basis.  In the absence of 
limitation of flexion to 30 degrees or less; favorable 
ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a higher rating is not available.  Additionally, there is no 
evidence of neurological problems attributable to his lumbar 
spine disability such as to warrant an increased disability 
is not warranted.  Because the 20 percent evaluation is 
proper and the veteran has not been frequently hospitalized, 
the application of the regular schedular standards is not 
impractical and an extraschedular is not in order at this 
time.  38 C.F.R. § 3.321(b)(1).

In conclusion, the Board finds that the criteria for an 
initial disability rating in excess of 20 percent for a 
lumbar spine disability throughout the pendency of this 
appeal have not been met.  Where, as here, the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not for application.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for a lumbar spine disability is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


